Title: Proceedings of a Meeting of Representatives in Williamsburg, 30 May 1774
From: Members of the Late House of Burgesses
To: 


                    
                        30th May 1774
                    
                    At a Meeting of 25 of the late Representatives legally assembled by the Moderator, it was agreed
                    
                    That Letters be wrote to all our Sister Colonies, acknowledging the Receipt of the Letters and Resolves from Boston &c. informing them, that before the same came to hand, the Virginia Assembly had been unexpectedly dissolved, and most of the Members returned to their respective Counties.
                    That it is the Opinion of all the late House of Burgesses who could be convened on the present Occasion, that the Colony of Virginia will concur with the other Colonies in such Measures as shall be judged most effectual for the Preservation of the Common Rights and Liberty of British America; that they are of Opinion particularly that an Association against Importations will probably be entered into, as soon as the late Representatives can be collected, and perhaps against Exportations also after a certain Time. But that this must not be considered as an Engagement on the part of this Colony, which it would be presumption in us to enter into, and that we are sending Dispatches to call together the late Representatives to meet at Williamsburg on the first Day of August next to conclude finally on these important Questions.
                    
                        
                            Peyton Randolph, Moderator.
                            Th: Jefferson
                            John Walker
                        
                        
                            Mann Page Junr.
                            James Wood.
                        
                        
                            Ro. C. Nicholas
                            Chars. Carter Senr:
                            Wm Langhorne
                        
                        
                            Edmd Pendleton
                            Js. Mercer
                            T Blackburn
                        
                        
                            Will: Harwood
                            R Wormeley Carter.
                            Edmd Berkeley
                        
                        
                            Richd Adams
                            G: Washington
                            Jno. Donelson
                        
                        
                            Thom Whiting
                            Francis Lightfoot Lee
                            P. Carrington
                        
                        
                            Henry Lee
                            Thos Nelson jr.
                            Lewis Burwell (Gloster)
                        
                        
                            Lemuel Riddick
                            R Rutherford
                        
                    
                